Title: To Thomas Jefferson from Henry Grattan, 6 September 1808
From: Grattan, Henry
To: Jefferson, Thomas


                  
                     Sir, 
                     London, Sepr. 6th 1808.
                  
                  The inclosed paper contains the particulars of a plan that has been formed by Mr. Godwin’s friends for his benefit. The liberality of Your character and of Your principles has led them to fix on You as one of the persons to whose countenance and approbation it should be Submitted.
                  The favour of an early communication of Your intention is requested, the object being to enable Mr. Godwin to meet the demands of the present year as to place his commercial undertaking on a sure basis and render it a means of support for himself and a family consisting of a wife and five children.
                  The undermentioned gentlemen have kindly undertaken to receive any contribution with which they may be favoured for Mr. Godwin’s use.
                  
                     Right Hon. Henry Grattan 
                     
                     54 Upper Brook Street, London,
                     W. Smith Esqr. M. P.
                     6, Park Street Westminster
                     R. Sharpe Esqr. M. P.
                     17, Mark Lane, London
                     Mr. Jos. Johnson, Bookseller
                     72, St. Paul’s Church Yard London.
                  
                  
                     The first named of these gentlemen, is not resident in London.
                  
               